Citation Nr: 1711675	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for metastatic squamous cell carcinoma of the left tonsil. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for metastatic squamous cell carcinoma of the left tonsil disability and assigned it a 10 percent rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to provide the Veteran with a comprehensive VA examination to ascertain the current nature and severity of the residuals of his service connected metastatic squamous cell carcinoma of the left tonsil. 

The Veteran last underwent a VA examination regarding his metastatic squamous cell carcinoma of the left tonsil in April 2008 with regards to his service connection claim for such disability (and subsequent VA opinions were obtained to address the etiology of claimed disability).  However, the Veteran has not yet been afforded a comprehensive VA examination to determine the current severity of the residuals and symptoms of his left tonsil cancer.  Accordingly, a VA examination in relation to his increased rating claim is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, and afford the Veteran the opportunity to submit any additional medical and or lay evidence regarding the severity of his residuals and symptoms due to left tonsil cancer. 

2.  Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected metastatic squamous cell carcinoma of the left tonsil.  The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner is asked to respond to the following:

i.  Comment on the symptoms and history of the Veteran's metastatic squamous cell carcinoma of the left tonsil.

ii.  Indicate the nature and severity of all residuals related to his metastatic squamous cell carcinoma of the left tonsil.  In doing so, please address any of the following found to be present:  

(a) The extent of the loss of the Veteran's tongue (i.e., one-half or more);
(b) Whether the Veteran experiences any speech impediment and their severity;
(c) Whether the Veteran has undergone a total laryngectomy; 
(d) The severity of any stenosis of the larynx (to include FEV-1 values and whether Flow-Volume Loop is compatible with upper airway obstruction); and
(e) Whether the Veteran experiences any Wegener's granulomatosis, lethal midline granuloma.
(f) Any additional relevant symptoms the Veteran experiences. 
A complete rationale shall be given for any opinions and conclusions expressed.

3.  Schedule the Veteran for a VA scar examination to assess the current severity of any scarring associated with the service-connected metastatic squamous cell carcinoma of the left tonsil.  All indicated tests and studies shall be conducted.

Although a complete review of the claims file is imperative, the Board draws the examiner's attention to the following: 

*June 2002 treatment records by Dr. J.L.N. (uploaded to VBMS on 07/23/2003) which in part indicate: "Neck examination has well-healed scar," "he left tine vocal fold is scarred and not mobile," and "the remainder of the piriform looks clear though there is some scarring."

*March 2003 medical treatment record by Dr. P.H. (uploaded to VBMS on 07/10/2003) which in part indicated:  "The neck examination revealed a scar band in the left submandibular space along with a left submental lymph node," "left submandibular scar and consists of a portion of tissue measuring 0.8 x 0.4 cm," and "Examination of the oral cavity and oropharynx reveals some residual scarring in the left tonsil bed." 

After examining the Veteran and reviewing the claims file, the examiner is asked to:  

(i)  Provide measurements of each related scar (including scar length and width at its widest part).

(ii) Indicate whether any associated scar causes loss of function. 

(iii) Indicate whether any associated scar is superficial, deep, nonlinear, unstable, or painful.

(ii)  Report the severity of any head, face, or neck scars associated with the service-connected squamous cell carcinoma of the left tonsil, to specifically include the nature and severity of any:

(a) Associated visible or palpable tissue loss;
(b) Associated gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips);
(c) Elevation or depression of surface contour of scar on palpation;
(d) Adherence of the scar to underlying tissue; 
(e) hypo-pigmentation or hyper-pigmentation of the scar (and the size of the area so affected);
(f) Abnormal skin texture (irregular, atrophic, shiny, scaly, etc.);
(g) Missing underlying soft tissue (and the size of the area so affected); and
(h) Induration and inflexibility of the skin (and the size of the area so affected).

Updated color photographs should be included with the examination report if deemed necessary or helpful.

A complete rationale shall be given for any opinions and conclusions expressed.

4.  Then adjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

